DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9-11, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linklater PG Pub. 2013/0000884 (Linklater).
Regarding claim 1, Linklater discloses a downhole magnetic debris removal apparatus (1), comprising: a housing (2) having a longitudinal axis (illustrated in Fig. 1); and a plurality of magnets (5) arranged as one or more Halbach arrays of magnets coupled to the housing (Halbach array of permanent magnets; Par. [0007-0009]), the one or more Halbach arrays of magnets having a strong side and a weak side (the magnetic field is intense on the outside of the tool and the magnetic field decrease in the interior; Par. [0016, 0018 & 0039]). (Abstract; Par. [0007-0009, 0016, 0018, 0033-0039]; Figs. 1- 2A-2C).
Regarding claims 3, 13 and 18, Linklater discloses each of the one or more Halbach arrays of magnets includes four similar poles of the plurality of magnets surrounding two opposite poles of the plurality of magnets. (Par. [0038]). Linklater teaches in the case of a square section magnet as in FIG. 2A the top face of one such magnet corresponds to a side face of the next adjacent magnet and so forth to "rotate" the field direction in turn. Generally 4.times.n magnets can be used to complete the assembly. (Par. [0038]). Examiner contends up to four magnets can have similar poles.  Can be used to create a magnetic field with greater "outward reach" than the magnetic field of a single magnet with the same strength.
Regarding claims 4, 14 and 19, Linklater discloses each of the plurality of magnets (5) have a width (W), height (H), and length (L) (all magnets will have a width, height, and length), and further wherein the length (L) of the plurality of magnets is substantially parallel with the longitudinal axis (Figs. 1 & 2A-2C illustrate the plurality of magnets is substantially parallel with the longitudinal axis).
Regarding claim 6, Linklater discloses the housing (2) has one or more recesses (3), and further wherein the one or more Halbach arrays of magnets (5) are located within the one or more recesses (the elongate body further having a recessed surface for receipt of magnetic elements; Par. [0021]). (Fig. 1).
Regarding claim 9, Linklater discloses including two or more centralizers (16, 17) coupled to the housing. (Par. [0036]; Fig. 1). Examiner contends the stabilizer can be considered a centralizer since the stabilizer would prevent deviation of the tool within a wellbore.
Regarding claim 10, Linklater discloses the housing (2) is a mandrel, and further wherein a strong side of the one or more Halbach arrays of magnets is directed away from the mandrel, and a weak side of the one or more Halbach arrays of magnets is directed toward the mandrel (the magnetic field is intense on the outside of the tool and the magnetic field decrease in the interior; Par. [0016, 0018 & 0039]).
Regarding claim 11, Linklater discloses a method for cleaning a wellbore, comprising: lowering a downhole magnetic debris removal apparatus (1) within a wellbore (cleaning wellbore; Par. [0027]) using a conveyance (a workstring connects to either pin 11 or box 12 sections illustrated in Fig. 1; Par. [0044]), the downhole magnetic debris removal apparatus including: a housing (2) having a longitudinal axis (illustrated in Fig. 1); and a plurality of magnets (5) arranged as one or more Halbach arrays of magnets coupled to the housing (Halbach array of permanent magnets; Par. [0007-0009]), the one or more Halbach arrays of magnets having a strong side and a weak side (the magnetic field is intense on the outside of the tool and the magnetic field decrease in the interior; Par. [0016, 0018 & 0039]); and moving the downhole magnetic debris removal apparatus up and down within the wellbore to collect magnetic debris (the tool collects ferrous material by translating the tool in the wellbore; Par. [0027]). (Abstract; Par. [0007-0009, 0016, 0018, 0027, 0033-0039]; Figs. 1- 2A-2C).
Regarding claim 16, Linklater discloses a well system, comprising: a wellbore; and a downhole magnetic debris removal apparatus (1) positioned within the wellbore using a conveyance (a workstring connects to either pin 11 or box 12 sections illustrated in Fig. 1; Par. [0044]), the downhole magnetic debris removal apparatus including: a housing (2) having a longitudinal axis (illustrated in Fig. 1); and a plurality of magnets (5) arranged as one or more Halbach arrays of magnets coupled to the housing (Halbach array of permanent magnets; Par. [0007-0009]), the one or more Halbach arrays of magnets having a strong side and a weak side (the magnetic field is intense on the outside of the tool and the magnetic field decrease in the interior; Par. [0016, 0018 & 0039]). (Abstract; Par. [0007-0009, 0016, 0018, 0027, 0033-0039]; Figs. 1- 2A-2C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linklater.
Regarding claims 5, 15 and 20, Linklater discloses each of the plurality of magnets (5) have a width (W), height (H), and length (L) (all magnets will have a width, height, and length), and further wherein the length (L) of the plurality of magnets is substantially parallel with the longitudinal axis (Figs. 1 & 2A-2C illustrate the plurality of magnets is substantially parallel with the longitudinal axis).
However, Linklater does not discloses the plurality of magnets is substantially perpendicular with the longitudinal axis.
Nonetheless, would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of magnets is substantially perpendicular with the longitudinal axis instead of perpendicular, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Par. [0044], applicant has not disclosed any criticality for the claimed limitations. The plurality of magnet can be either parallel or perpendicular with the longitudinal axis and perform the same function.
Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linklater in view of Edwards WO 2019/240835 (Edwards).
Regarding claims 2, 12 and 17, Linklater discloses in the case of a square section magnet as in FIG. 2A the top face of one such magnet corresponds to a side face of the next adjacent magnet and so forth to "rotate" the field direction in turn. Generally 4.times.n magnets can be used to complete the assembly. (Par. [0038]). Examiner contends up to four magnets can have similar poles.  Can be used to create a magnetic field with greater "outward reach" than the magnetic field of a single magnet with the same strength.
However Linklater does not specifically state each of the one or more Halbach arrays of magnets includes three similar poles of the plurality of magnets surrounding a single opposite pole of the plurality of magnets. 
Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have three similar poles of the plurality of magnets surrounding a single opposite pole of the plurality of magnets because Applicant has not disclosed that the use of three similar poles provides an advantage over the use of four similar poles. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Linklater four similar poles because the current application and Linklater are performing the same function of creating a Halbach array of magnets to collect debris downhole. Therefore, it would have been an obvious matter of design choice to modify Linklater to obtain the invention as specified in the claims 2, 12 and 17.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Linklater in view of Carmichael et al. US Patent 6,655,462 (Carmichael).
Regarding claim 7, Linklater discloses the claimed invention except for the one or more Halbach arrays of magnets are positioned within one or more carriers, and further wherein the one or more carriers are located within the one or more recesses.
Nonetheless, Carmichael teaches a magnetic well cleaning tool (1) with a body (2) with magnets (5) arranged on a split sleeve (6).  (col. 2, lines 60-64; Fig. 1). Examiner contends the split sleeve (6) can be considered a carrier. Fig. 1 illustrates the recessed body.
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Linklater with a sleeve in a recessed body for holding the magnets as taught by Carmichael for the purpose of retaining the magnets. This would achieve the predictable result of holding the magnets in place while protecting the magnets from the downhole environment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Linklater in view of Bennett et al. US Patent 9,422,781 (Bennett).
Regarding claim 8, Linklater discloses the claimed invention except for one or more magnetic inserts positioned within the housing, each of the one or more magnetic inserts including a sleeve holding the plurality of magnets arranged as one or more Halbach arrays of magnets.
Nonetheless, Bennet teaches a magnetic well cleaning tool (10) with a magnetic inserts (20) partially installed in the tool (10). The magnetic insert (20)  has a sleeve (22) holding the magnets (24).  (col. 3, lines 26-35; Figs. 1-2 & 4).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Linklater with magnetic inserts with  a sleeve holding the magnets as taught by Bennett for the purpose of retaining the magnets. This would achieve the predictable result of securing the magnets in the tool while protecting the magnets from the downhole environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676